El Juez Asociado Sr. FraNoo Soto,
emitió la opinión del tribunal.
En este caso se dictó sentencia exonerando de responsa-bilidad al demandado Rosendo Alejandro y condenando al otro demadado Jesús Jiménez Yalcárcel a pagar al deman-dante la cantidad de $500 como indemnización de daños y perjuicios, a consecuencia de un accidente ocurrido por el choque de las guaguas de los demandados, ocasionando a su vez desperfectos en la guagua del demandante. En la de-manda, sin embargo, se alegaba la negligencia combinada de los demandados.
El juicio fué celebrado sin la asistencia del demandado Jesús Jiménez Varcárcel, y fundándose en que el señala-miento del caso no le fué notificado por el secretario de la corte así como tampoco el señalamiento hecho por el juez inferior para la lectura del calendario, ni por el abogado, de la parte contraria, y en varios affidavits que tienden a jus-tificar la buena defensa que tiene contra la demanda, dicho demandado Yalcárcel solicitó de la corte inferior dejar sin efecto la sentencia dictada en el presente caso con fecha 26 de junio, 1922, y que el caso se abriera de nuevo para la prác-tica de pruebas.
A la moción presentada la corte inferior dictó resolución dejando sin efecto la sentencia de 26 de junio, 1922, en cuanto afecta al demandado Jesús Jiménez Yalcárcel y abriendo de nuevo el caso en cuanto a este demandado.
*169Contra esa resolución se lia establecido esta apelación, alegando el apelante, entre otras razones, la insuficiencia de la moción para disculpar al demandado de su falta de asis-tencia al juicio.
La cuestión levantada no se suscita por primera vez ante esta Corte Suprema y sus precedentes favorecen al apelante.
En el caso de Cintrón v. El Zenit, 28 D. P. R. 687, se ale-gaba como causa de error la de liaber ocurrido un terremoto que destruyó el edificio de la corte, alegando el apelante que dicha corte celebró el juicio sin haberse asegurado de que la demandada estuviera advertida y avisada del señala-, miento hecho mediante la correspondiente notificación, y no obstante la corte dijo:
“El señalamiento de día para la celebración del juicio no debía ser notificado a las partes y tampoco debía ser notificada a la deman-dada en su caso la orden denegatoria de eliminación puesto que no le era perjudicial. Se presume concluyentemente que las partes se en-cuentran ante la corte y las únicas excepciones que deben tenerse en cuenta en cuanto a la notificación son las establecidas por las leyes de marzo 9, 1911 y marzo 11, 1915. Guardian Assurance Co., Ltd. v. López Acosta, Juez de Distrito, 24 D. P. R. 637.”
La misma doctrina se sostiene en el caso de Santalís v. El Zenit, 28 D. P. R. 695, y en los casos de Glos v. Gleason, 70 N. E. 1045, y Davis v. Peck et al., 55 Pac. 192.
Si la ley no exige una notificación para hacer saber a las partes o a sus abogados la lectura del calendario, no puede invocarse en ningún caso como excusa legal la mera igno-rancia por el abogado del día del señalamiento para el jui-cio. Los abogados deben mantener de un modo constante su atención en los asuntos que tienen en curso ante las cor-tes, pues es un deber que les imponen sus funciones de abo-gados, ya que no es estatutoria la notificación de la lectura del calendario y fecha de los señalamientos, y una omisión en tal sentido por un abogado implica prima facie la falta *170de una debida diligencia en el cuidado que exige una ordi-naria prudencia.
No obstante, si bien se tiende a discutir los méritos del caso en los affidavits que se acompañaron a la moción del apelado, y sin que prejuzguemos cuestión alguna que pueda afectar el asunto en su fondo, nos encontramos que la ten-dencia de la jurisprudencia ha sido declarar in solidum la responsabilidad de los varios demandados en casos simila-lares.
“En nna acción por un daño que se alega haberse cansado por-abandono de un deber por parte del demandado, no constituye de-fensa el aleg'ar que otra persona tenía también un deber semejante. Ni es tampoco ninguna defensa el sostener que el acto n omisión im-putado no fue la única y exclusiva causa del daño. Si el acto del demandado fué eficaz en el mismo momento de ocurrir el daño será él responsable por el mismo, aunque concurriera y contribuyera al resultado perjudicial el acto de una tercera persona, o accidente inevitable. Expresado en otra forma, si una persona sufre un daño como consecuencia inmediata de la negligencia de otras dos, y el daño no hubiera ocurrido por la negligencia de una de ellas sola-mente, ambas son responsables a la persona perjudicada. Y esto es así con respecto a daños a la propiedad lo mismo que a un daño que se ocasiona a una persona. La regla está bien establecida de que cuando un daño es el resultado de la negligencia combinada de va-rias personas, tales personas son responsables solidaria y mancomu-nadamente a la persona perjudicada y puede establecerse una acción contra uno o todos los que ocasionan dicho daño.” 20 R. C. L. págs. 102-103.
En el caso de Cruz et al. v. Frau, resuelto en julio 27, 1922, 31 D. P. R. 92 ya se había establecido la misma doc-trina, y en aquella ocasión se dijo:
“La defensa del demandado esencialmente descansa en imputar al otro automóvil toda la responsabilidad del suceso pero tal vez, en interés del demandado, hubiera sido mejor haberse obtenido la identificación del otro automóvil que resulta desconocido. No obs-tante, la conclusión más favorable a que podíamos llegar es que el *171demandado había de compartir su responsabilidad con el otro auto-móvil y que ambos habían sido la causa próxima del accidente.”
Además, el apelado en su alegato solamente se limita a hacer mención del artículo 140 del Código de Enjuiciamiento Civil, pero no nos hace cita alguna en que pudiera apoyar la resolución anterior.
Por lo ■ expuesto y la jurisprudencia aplicable, la corte inferior se excedió en su discreción al dictar su resolución dejando sin efecto su sentencia, por lo que debe revocarse dicha resolución de fecha 11 de agosto de 1922.

Revocada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.